In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00111-CV
______________________________


CHARLES A. LOPEZ, Appellant
 
V.
 
JOHN A. RUPERT, ET AL., Appellees


                                              

On Appeal from the 202nd Judicial District Court
 Bowie County, Texas
Trial Court No. 95C09734-202


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            Charles A. Lopez seeks appellate review of a trial court's order denying Lopez' motion to
amend a plaintiff's petition.  The order denying Lopez' motion does not constitute a final order of the
case.  Lopez' appeal, therefore, amounts to the appeal of an interlocutory order.  See Black's Law
Dictionary 832 (8th ed. 2004).
            This Court has jurisdiction over appeals from interlocutory orders only in limited
circumstances.  See Tex. R. App. P. 28.1; Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon
Supp. 2004–2005).  The appeal of a trial court's denial of a motion to amend a plaintiff's petition is
not an interlocutory order over which this Court has been granted jurisdiction.  Thus, to the extent
Lopez now seeks appellate review of the trial court's denial of his motion to amend his original
petition, this Court lacks such jurisdiction.  Accordingly, we dismiss this appeal.

 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          September 12, 2005
Date Decided:             October 7, 2005